Name: Commission Regulation (EU) NoÃ 314/2011 of 30Ã March 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: nan

 1.4.2011 EN Official Journal of the European Union L 86/57 COMMISSION REGULATION (EU) No 314/2011 of 30 March 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of 3 months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of 3 months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An apparatus (so-called infrared thermal camera) for capturing images of infrared radiation by means of a microbolometer and displaying such images in colours representing different temperatures, with dimensions of approximately 26 Ã  8 Ã  11 cm. The apparatus comprises:  a detachable lens,  a microbolometer with a resolution of 160 Ã  120 pixels, capable of measuring temperatures within a range of  20 °C to 250 °C,  a colour liquid crystal display (LCD) with a resolution of 320 Ã  240 pixels and a diagonal measurement of the screen of approximately 7 cm (2,5 inches), and  a memory capable of storing up to 200 images in JPEG format. The microbolometer, being a thermal sensor used as a detector in the camera, provides for 19 200 pixels in each image where each pixel represents the result of a temperature measurement. The image is displayed in various colours representing the measurement of various temperatures together with a vertical scale showing the temperature at the top and bottom of the chosen range of temperatures and the range of colours going from top to bottom. The apparatus is also capable of measuring the temperature of a specific point and displaying the result on a temperature scale. The apparatus is used for preventative maintenance to detect defective construction or insulation and heat leaks. 9025 19 20 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 9025, 9025 19 and 9025 19 20. As the apparatus is capable of measuring temperature and representing the measured values in figures, which is a function covered by heading 9025, classification under heading 8525 as a camera is excluded (see also the CN Explanatory Notes to heading 8525). As the purpose of the apparatus is not to measure or to check quantities of heat but to detect the level of infrared radiation (temperature measurement), classification under heading 9027 is excluded. Given its characteristics, the apparatus is therefore to be classified under CN code 9025 19 20 as a thermometer.